DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 has been amended.  Thus, claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grover [U.S. Patent Publication 2015/0193030] in view of Watson et al. [U.S. Patent Publication 2017/0182957].

With regard to claim 1, Grover meets the limitations of:
a method for connecting an accessory to a vehicle comprising identifying the connected accessory based on the received accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
displaying on a display of the vehicle a representation of at least a portion of the vehicle and a representation of the connected accessory, the representation of the connected accessory being displayed in response to the identification of the connected accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
However, Grover fails to disclose of in response to establishing a physical connection between the vehicle and the accessory, receiving, by a controller and from the accessory, accessory identification information.  In the field of electronic devices, Watson et al. teaches:
in response to establishing a physical connection between the vehicle and the accessory, receiving, by a controller and from the accessory, accessory identification information [an on-board management system configured to receive pairing information from the personal electronic device via a wireless communication link where the pairing information includes a passenger seat identifier identifying the passenger seat of the passenger and a personal electronic device identifier identifying the personal electronic device (paragraphs 0015 and 0067-0070),a device pairing software configured to program the personal electronic device to transmit a control instruction to control the at least one passenger seat function (paragraphs 0016 and 0073-0076), and a user interface for controlling a video entertainment system having a smart monitor installed in the vehicle proximate to a passenger seat (paragraphs 0016, 0085, 0086, and 0086) thereby yielding a user interface including video selection options where the video system determines whether the light identification code corresponds to the light identification displayed on the monitor]
It would be obvious to one with ordinary skill in the art to combine the elements of Grover and Watson et al. to create a method for connecting an accessory to a vehicle wherein the accessory sends an identification to an accessory controller that is used for displaying on a display for providing a representation of the connected accessory in order to allow the user to properly identify the connected accessory and its function wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 2, Grover meets the limitations of:
the receiving step comprises receiving the accessory identification information via a controller area network (CAN) bus [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories can be selected via the use of a CAN bus (paragraph 0026)]

With regard to claim 3, Grover meets the limitation of:
the receiving step comprises receiving the accessory identification information via a LIN bus [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories are connected to a hub device (figure 2, which acts like a LIN connection as the hub device connected in the same manner as a LIN device]

With regard to claim 4, Grover fails to disclose of the receiving step comprises receiving signal fluctuation characteristics via one or more power lines wherein the identifying step comprises comparing the signal fluctuation characteristics received from the one or more power lines to at least one known signal fluctuation characteristic and the at least one known signal fluctuation characteristic being unique to the connected accessory.  In the field of electronic devices, Watson et al. teaches:
the receiving step comprises receiving signal fluctuation characteristics via one or more power lines [light identification communication to pair the passenger's personal electronic device to a particular passenger seat for the passenger (paragraph 0080)]
wherein the identifying step comprises comparing the signal fluctuation characteristics received from the one or more power lines to at least one known signal fluctuation characteristic where the at least one known signal fluctuation characteristic being unique to the connected accessory [the system is configured to only pair the personal electronic device and authorize the personal electronic device to control seat functions when the passenger identification data and the seat associated with the light identification correspond to a passenger identity and associated assigned passenger, i.e., the pairing of the personal electronic device to the particular seat is validated by the passenger manifest (paragraph 0034)] 
It would be obvious to one with ordinary skill in the art to combine the elements of Grover and Watson et al. to create a method for connecting an accessory to a vehicle wherein the accessory sends an identification to an accessory controller where the signal has a known fluctuation that is used for identifying the accessory  wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 5, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 6, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 7, Grover meets the limitation of:
the electrical characteristic is a voltage, and wherein the identifying the accessory comprises comparing the voltage to one or more known voltages corresponding to one or more known accessories to identify the connected accessory [the switch module may detect a change in the connected accessory devices, e.g., a change in load or other electrical properties indicative of an accessory device now being connected to one of the controlled outputs of the switch module that was previously open (paragraph 0034)]

With regard to claim 8, Grover fails to disclose of the electrical characteristic is a pulse width modulation (PWM) characteristic and wherein the identifying the connected accessory comprises comparing the PWM characteristic to one or more known PWM characteristics corresponding to one or more known accessories to identify the connected accessory.  In the field of electronic devices, Watson teaches:
the electrical characteristic is a pulse width modulation (PWM) characteristic [passenger seat pairing system utilizes light identification communication to pair the passenger's personal electronic device to a particular passenger seat for the passenger (paragraph 0080)]
wherein the identifying the connected accessory comprises comparing the PWM characteristic to one or more known PWM characteristics corresponding to one or more known accessories to identify the connected accessory  [the system is configured to only pair the personal electronic device and authorize the personal electronic device to control seat functions when the passenger identification data and the seat associated with the light identification correspond to a passenger identity and associated assigned passenger, i.e., the pairing of the personal electronic device to the particular seat is validated by the passenger manifest (paragraph 0034)] 
It would be obvious to one with ordinary skill in the art to combine the elements of Grover and Watson et al. to create a method for connecting an accessory to a vehicle wherein the accessory sends an identification to an accessory controller where the signal has a known pulse width modulation that is used for identifying the accessory wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 14, Grover meets the limitation of:
the mobile device comprises the user interface, and wherein the causing display step comprises providing one or more instructions to the mobile device to cause display of the representation of at least the portion of the vehicle and the representation of the accessory on the user interface of the mobile device [the user interface includes a plurality of switch control elements and a label element indicating that the user interface provides switched control of the accessory devices (paragraph 0048 as well as figures 4A, 4B, and 4C) and a soft switch interface (paragraphs 0062-0066)]

	With regard to claim 17, Grover meets the limitations of:
a vehicle system for use with at least one removable accessory, comprising a recreational vehicle associated with a user interface, the recreational vehicle comprising a plurality of ground engaging members [vehicle accessories connected to a vehicle system where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]
a frame supported by the plurality of ground engaging members [vehicle accessories connected to a vehicle system using electrical framework where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]
a controller operatively coupled to the user interface, wherein the controller is configured to identify the at least one removable accessory based on the accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
provide one or more commands to control the at least one removable accessory based on the identifying the at least one removable accessory [an accessory device’s name displayed on a soft switch control panel where the name on the soft switch denotes what is controlled by the soft switch (figure 4C, item 414 and paragraph 0056)]
the wiring harness operatively coupled to the at least one removable accessory and the recreational vehicle [vehicle accessories connected to a vehicle system where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]
However, Grover fails to disclose of the controller is configured to receive accessory identification information from the at least one removable accessory and via a wiring harness.  In the field of electronic devices, Watson et al. teaches:
the controller is configured to receive accessory identification information from the at least one removable accessory and via a wiring harness [an on-board management system configured to receive pairing information from the personal electronic device via a wireless communication link where the pairing information includes a passenger seat identifier identifying the passenger seat of the passenger and a personal electronic device identifier identifying the personal electronic device (paragraphs 0015 and 0067-0070),a device pairing software configured to program the personal electronic device to transmit a control instruction to control the at least one passenger seat function (paragraphs 0016 and 0073-0076), and a user interface for controlling a video entertainment system having a smart monitor installed in the vehicle proximate to a passenger seat (paragraphs 0016, 0085, 0086, and 0086) thereby yielding a user interface including video selection options where the video system determines whether the light identification code corresponds to the light identification displayed on the monitor]
It would be obvious to one with ordinary skill in the art to combine the elements of Grover and Watson et al. to create a method for connecting an accessory to a vehicle wherein the accessory sends an identification to an accessory controller that is used for displaying on a display for providing a representation of the connected accessory in order to allow the user to properly identify the connected accessory and its function wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 18, please refer to the rejection for claim 17 as the citations meet the limitations of the present claim.

With regard to claim 19, Grover meets the limitation of:
a first unit includes the user interface and the controller [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the devices are controlled using a CPU (figure 2, item 3)] 

With regard to claim 20, Grover meets the limitation of:
the controller is separate from the user interface [a CPU being separate from a display (figure 2, items 2 and 3)]

With regard to claim 21, please refer to the rejection for claim 17 as the citation meets the limitation of the present claim.

With regard to claim 22, Grover meets the limitation of:
the communication method comprises at least one of: a CAN bus, a LIN bus, a communication protocol over one or more power lines, and a pulse width modulation (PWM) characteristic over one or more dedicated PWM lines [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories can be selected via the use of a CAN bus (paragraph 0026)]

With regard to claim 23, please refer to the rejection for claim 8 as the citations meet the limitations of the present claim.

With regard to claim 24, Grover meets the limitation of:
the recreational vehicle further comprises the user interface, and wherein the user interface is supported by the frame and configured to receive user input from a user [vehicle accessories connected to a vehicle system using electrical framework where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041) and an accessory device’s name displayed on a soft switch control panel allowing a user to control the function denoted by the text displayed on the soft switch (figure 4C, item 414 and paragraph 0056)]

With regard to claim 25, Grover meets the limitation of:
the wiring harness comprises a transceiver configured to transmit the accessory identification information and receive the one or more commands; and a wiring harness controller operatively coupled to the transceiver and configured to: execute the one or more commands [an accessory device’s name displayed on a soft switch control panel allowing a user to control the function denoted by the text displayed on the soft switch (figure 4C, item 414 and paragraph 0056) and a controller in electrical communications with connected accessories where the controller provides framework to control and display the device’s operation to a user (paragraph 0039)]

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grover [U.S. Patent Publication 2015/0193030] in view of Watson et al. [U.S. Patent Publication 2017/0182957], and in further view of Addepalli et al. [U.S. Patent Publication 2014/0303807].

With regard to claim 9, the combination of Grover and Watson fails to disclose of  identifying the connected accessory comprises determining whether an accessory speaker or a base speaker is connected to the vehicle wherein the method further comprises enabling a plurality of first characteristics corresponding to the accessory speaker in response to determining the accessory speaker is connected and enabling a plurality of second characteristics corresponding to the base speaker in response to determining the base speaker is connected.  In the field of vehicle communications devices, Addepalli et al. teaches:
identifying the connected accessory comprises determining whether an accessory speaker or a base speaker is connected to the vehicle [connectivity of transmission interfaces is calculated and/or predicted by performance enhancer (paragraph 0108) where external network communication can be lost if wireless infrastructure devices are not within a wireless range, or if the vehicle carrying the mobile devices and vehicle routers moves outside of the wireless range (paragraph 0046) where speakers are adapted to communicate with the on board unit (paragraph 0036)]
wherein the method further comprises enabling a plurality of first characteristics corresponding to the accessory speaker in response to determining the accessory speaker is connected [end user devices (paragraph 0039) where such a device can be an audio device (paragraph 0043) and where processed acoustic signals maybe sent from the onboard unit to speakers over wired or wireless communication links (paragraph 0132)]
enabling a plurality of second characteristics corresponding to the base speaker in response to determining the base speaker is connected [end user devices (paragraph 0039) where such a device can be an audio device (paragraph 0043) and where processed acoustic signals maybe sent from the onboard unit to speakers over wired or wireless communication links (paragraph 0132)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover, Watson et al. and Addepalli et al.to create a method for connecting an accessory to a vehicle wherein the system determines if a speaker is connected to a vehicle and enabling characteristics associated with the speaker in order to utilize the accessory identifier to recognize and communicate with the accessory speaker and base speaker differently wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

	With regard to claim 10, the combination of Grover et al. and Watson et al. fails to disclose of determining one or more faults corresponding to connecting the accessory speaker or the base speaker to the vehicle and displaying the one or more determined faults on the display of the vehicle.  In the field of vehicle communications devices, Addepalli et al. teaches:
determining one or more faults corresponding to connecting the accessory speaker or the base speaker to the vehicle [performance enhancer may use path/link statistics and meta information to perform various optimization procedures on compressed and encoded video packets to create enhanced media streams as well as channel coding for error protection across multiple links (and/or paths) (paragraph 0107)]
displaying the one or more determined faults on the display of the vehicle [performance enhancer may generate a channel-coded stream, for example, by adding error codes (i.e., parity packets) to data packets to create coded packets.as well as disperse the channel-coded stream into media streams across multiple interfaces (paragraph 0128)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover, Watson et al. and Addepalli et al.to create a method for connecting an accessory to a vehicle wherein the system determines if a speaker connected to a vehicle has a fault and display to the user any detected faults in order to notify the user of a malfunctioning speaker device wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).
	
With regard to claim 11, the Grover et al. meets the limitation of:
a representation of the accessory and a representation of the base accessory [the user interface includes a plurality of switch control elements and a label element indicating that the user interface provides switched control of the accessory devices (paragraph 0048 as well as figures 4A, 4B, and 4C) and a soft switch interface (paragraphs 0062-0066)]
However, Grover et al. fails to disclose of the enabling the plurality of first characteristics comprises displaying, on the display of the vehicle, the representation of at least the portion of the vehicle and a representation of the accessory speaker and wherein the enabling the plurality of second characteristics comprises displaying, on the display of the vehicle, the representation of at least the portion of the vehicle and a representation of the base speaker.  In the field of vehicle communications devices, Addepalli et al. teaches:
the enabling the plurality of first characteristics comprises displaying, on the display of the vehicle, the representation of at least the portion of the vehicle and a representation of the accessory speaker [the display of a picture of a vehicle (paragraph 0136)]
the enabling the plurality of second characteristics comprises displaying, on the display of the vehicle, the representation of at least the portion of the vehicle and a representation of the base speaker [the display of a picture of a vehicle (paragraph 0136)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover, Watson et al. and Addepalli et al.to create a method for connecting an accessory to a vehicle wherein the system determines if a speaker connected to a vehicle and display to the user visual representation of the connected speaker in order to notify the user of a connected speaker device wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grover [U.S. Patent Publication 2015/0193030] in view of Watson et al. [U.S. Patent Publication 2017/0182957], and in further view of Olsen [U.S. Patent Publication 2016/0129916].

With regard to claim 12, Grover meets the limitations of:
a method for connecting an accessory to a vehicle accessory identification information corresponding to the accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
determining the accessory based on the received accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) thereby denoting the receipt of an accessory’s identification by a vehicle system’s controller]
causing display of a representation of at least a portion of the vehicle and a representation of the accessory on a user interface, the representation of the accessory being displayed in response to the determination of the accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
However, Grover fails to disclose of comprising wirelessly receiving, from a mobile device and by a vehicle controller.  In the field of wireless communications, Olsen teaches:
wirelessly receiving, from a mobile device and by a vehicle controller [a user’s portable device communicating wirelessly with an onboard vehicle device (paragraph 0042)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover, Watson et al., and Olsen to create a vehicle device that is able to wirelessly communicate with a user’s portable device to aid said vehicle device to properly connect and pair with the onboard vehicle system in order to allow it to work while connected to the vehicle wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

	With regard to claim 13, Grover fails to disclose of the mobile device comprises a radio frequency identification (RFID) scanner, wherein the accessory identification information indicates a scanned RFID tag, and wherein the determining the accessory is based on comparing the scanned RFID tag with one or more known RFID tags corresponding to one or more known accessories.  In the field of wireless communications, Olsen teaches:
the mobile device comprises a radio frequency identification (RFID) scanner, wherein the accessory identification information indicates a scanned RFID tag, and wherein the determining the accessory is based on comparing the scanned RFID tag with one or more known RFID tags corresponding to one or more known accessories [a user’s portable device communicating wirelessly with an onboard vehicle device via the use of RFID communications (paragraph 0042)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover, Watson et al., and Olsen to create a vehicle device that is able to wirelessly communicate with a user’s portable device to aid said vehicle device to properly connect and pair with the onboard vehicle system in order to allow it to work while connected to the vehicle wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 15, Grover meets the limitation of:
the user interface is a vehicle display interface, wherein the accessory identification information indicates an identity of the accessory, wherein the determining the accessory is based on the identity of the accessory, and wherein the causing display step comprises causing display of the representation of at least the portion of the vehicle and the representation of the accessory on the vehicle display interface [an accessory device’s name displayed on a soft switch control panel via the use of a graphical user interface (figure 4C, item 414 and paragraph 0056)]

With regard to claim 16, Grover meets the limitation of:
the user interface is a vehicle display interface, wherein the accessory identification information indicates an image of the accessory, wherein the determining the accessory is based on the image of the accessory, and wherein the causing display step comprises causing display of the representation of at least the portion of the vehicle and the representation of the accessory on the vehicle display interface [an accessory device’s name displayed on a soft switch control panel via the use of a graphical user interface (figure 4C, item 414 and paragraph 0056)]

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered and are persuasive. The previous rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689